Dewey, J.
The tenant having pleaded the general issue, unaccompanied by any specification of defence that he was not tenant of the freehold, the demandant was not required to show that the tenant was in possession of the demanded premises; nor could the tenant, upon any proof he might offer, rely upon such ground of defence. Washington Bank v. Brown, 2 Met. 293. Burridge v. Fogg, 8 Cush. 183.
This view of the case would be a sufficient answer to the proposed defence. But it would seem that if the facts had been introduced into the case under proper pleadings, they would have constituted no defence to an action at law to foreclose the mortgage. Merriam v. Merriam, 6 Cush. 91.

Exceptions overruled.